PER CURIAM.
The state concedes that the search which emanated from the same warrant as was determined to be defective in Blue v. State, 441 So.2d 165 (Fla. 3d DCA 1983) was illegal. Nonetheless, the state now argues for the first time that the defendant Goodwin did not have a reasonable expectation of privacy in the nursery and therefore has no standing to challenge the illegal search. Accordingly, following Morales v. State, 407 So.2d 321, 326 (Fla. 3d DCA 1981) and State v. Doyle, 409 So.2d 1168 (Fla. 3d DCA 1982), we remand to the trial court to afford the defendant the opportunity to establish that the unlawful search invaded his reasonable expectation of privacy.
Reversed and remanded.